[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                               IN MANDAMUS
                           MEMORANDUM DECISION
Relator, Marie Williams, has filed an original action in mandamus requesting this court to issue a writ of mandamus to order respondent, Industrial Commission of Ohio, to vacate its order that denied her application for temporary total disability compensation, and to issue an order granting such compensation.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Section (M), Loc.R. 12 of the Tenth District Court of Appeals, who rendered a decision including findings of fact and conclusions of law.  The magistrate decided the requested writ of mandamus should be denied.  No objections have been filed to the magistrate's decision.
Upon a review of the magistrate's decision and an independent review of the file, this court finds there is no error of law or other defect on the face of the magistrate's decision and adopts it as its own.  Therefore, the requested writ of mandamus is denied.
Writ of mandamus denied.
LAZARUS, P.J., and PETREE, J., concur.